Citation Nr: 1124975	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1953 to October 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and tinnitus effective January 28, 2005 (the date of the claim).  The Veteran expressed disagreement with both ratings assigned; his substantive appeal limited his appeal to the matter of the rating for hearing loss, and that is the only issue before the Board.  The Veteran's claims file is now under the jurisdiction of the Waco, Texas RO.  The Veteran had requested, and was scheduled for, a Travel Board hearing.  In correspondence dated in February 2010, his representative withdrew the hearing request.  In May 2010, this matter was remanded for further development to include a contemporaneous VA audiological evaluation.  In December 2010, it was remanded again to afford the Veteran an opportunity to report for the VA audiological evaluation.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

As was noted above, in December 2010, the Board remanded this matter in part to afford the Veteran a contemporaneous VA examination to determine the current severity of his service-connected bilateral hearing loss (in light of his allegations that the disability had increased in severity and due to the passage of time (3 years) since his previous examination).  

The Veteran was afforded a VA audiological evaluation in January 2011.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report (needed for potential application of 38 C.F.R. § 3.321(b) as to whether referral for an extraschedular rating is warranted).  The Court noted: "Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Notably, on October 10, 2008, the Veterans Benefits Administration issued Fast Letter 08-33 reinstating the requirement for audiologists to comment on the effects of the condition on occupational function and daily activities.   

On January 2011 VA audiological evaluation, the examiner did not provide comment regarding the effect of the Veteran's hearing disability on occupational functioning and daily activities; instead, the examiner offered an opinion as to whether the Veteran's hearing loss disability was related to service (despite noting at the onset that the evaluation was in connection with a claim for increase).  Consequently, the examination was inadequate, and another VA audiological evaluation is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As this appeal is from the initial rating assigned with the award of service connection staged ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that this case has been advanced on its docket due to the Veteran's age, and that inherent in a remand is a delay of the final determination.  However, given the circumstances the Board has no other option.   

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The audiologist should note the Veteran's subjective complaints of the effect his hearing loss has on daily and occupational functioning and offer comment on those complaints (i.e., comment whether the degree of interference with functioning the Veteran describes is consistent with audiometry findings, and on the impact that the Veteran's level of hearing loss shown would be expected to have on occupational functioning and daily activities).  The examiner must explain the rationale for all opinions.  

2. The RO should then readjudicate the claim (to specifically include consideration of whether referral for extraschedular consideration is warranted, and addressing any total rating based on individual unemployment questions raised by the record).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

